COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


SONIA WILLIAMS
                                                               MEMORANDUM OPINION*
v.     Record No. 1152-03-2                                        PER CURIAM
                                                                 OCTOBER 14, 2003
CHESTERFIELD COUNTY
DEPARTMENT OF SOCIAL SERVICES


                FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                           Frederick G. Rockwell, III, Judge

               (Edwin F. Brooks, on brief), for appellant.

               (Michael S. J. Chernau, Senior Assistant County Attorney, on brief),
               for appellee.


       Sonia Williams appeals a decision terminating her parental rights to her son.          She

contends (1) the evidence was insufficient to support the termination and (2) that the trial judge

erred by permitting "the prior social worker's notes to be admitted pursuant to the business

records exception and used as substantive evidence against [her]." Upon reviewing the record

and briefs of the parties, we conclude that this appeal is without merit.         Accordingly, we

summarily affirm the decision of the trial court. See Rule 5A:27.

                                         BACKGROUND

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep't of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). So viewed, the evidence

established the child was born on March 15, 1990. By the time the child was three years old,



       * Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Williams had been imprisoned for multiple felony charges. When Williams was imprisoned, she

left the child in the care of his maternal grandmother. After his grandmother died in 1996, the

child resided with his maternal aunt and uncle until they petitioned to be relieved of custody

because they were unable to manage his behavior. On October 25, 2000, the Chesterfield

County Department of Social Services obtained custody of the child.             The Department

implemented an initial foster care plan of "return home," upon the expectation that Williams

would be paroled from prison in July 2001.

        The Department contacted Williams and advised her to avail herself of the rehabilitative

programs available to her in prison. The foster care plan called for the slow reintroduction of

Williams to her son "in a manner that is therapeutic to [him]." The plan included initial

telephone contact and letter writing, to be followed by visits. The initial steps of reinitiating

contact, however, were unsuccessful. After the initial contact, the child's behavior deteriorated.

Williams wrote only sporadically and sometimes inappropriately. She falsely represented her

release time and her continued incarceration prevented her from achieving any of her

responsibilities under the initial foster care plan.

        The child was placed in a therapeutic foster home in November 2000 because he was

severely emotionally disturbed.       Despite extensive counseling and psychiatric services, he

continued to exhibit verbal and physical aggression. He was hospitalized three times in an effort

to stabilize his behavior, and he was treated at the Virginia Treatment Center for Children for

eight months in 2001. He has thrived since his return to a therapeutic foster home. His foster

parents are prepared to adopt him.

        Williams's scheduled release was postponed due to her misconduct in prison. At the time

of trial in March 2003, her release date still had not been determined. In his ruling, the trial




                                                  -2-
judge cited Williams's incarceration, her lack of contact with the child, and the child's need for

structure and stability.

                                            ANALYSIS

                                                  I.

        In pertinent part, Code § 16.1-283(C)(2) provides that "[t]he residual parental rights of a

parent . . . of a child placed in foster care as a result of court commitment . . . may be terminated

if the court finds, based upon clear and convincing evidence, that it is in the best interests of the

child" and that the following conditions exist:

                        The parent or parents, without good cause, have been
                unwilling or unable within a reasonable period of time not to
                exceed twelve months from the date the child was placed in foster
                care to remedy substantially the conditions which led to or required
                continuation of the child's foster care placement, notwithstanding
                the reasonable and appropriate efforts of social, medical, mental
                health or other rehabilitative agencies to such end. Proof that the
                parent or parents, without good cause, have failed or been unable
                to make substantial progress towards elimination of the conditions
                which led to or required continuation of the child's foster care
                placement in accordance with their obligations under and within
                the time limits or goals set forth in a foster care plan filed with the
                court or any other plan jointly designed and agreed to by the parent
                or parents and a public or private social, medical, mental health or
                other rehabilitative agency shall constitute prima facie evidence of
                this condition. The court shall take into consideration the prior
                efforts of such agencies to rehabilitate the parent or parents prior to
                the placement of the child in foster care.

Because "'[r]easonable and appropriate' efforts can only be judged with reference to the

circumstances of a particular case," Ferguson v. Dep't of Soc. Servs., 14 Va. App. 333, 338, 417

S.E.2d 1, 4 (1992), we have held that the trial judge "must determine what constitutes reasonable

and appropriate efforts given the facts before the court." Id. at 338-39, 417 S.E.2d at 4.

        Williams contends that the Department failed to provide reasonable and appropriate

services to assist her. The trial judge found, however, that the Department's actions were




                                                  -3-
reasonable, under the circumstances, and that Williams's incarceration limited the agency's

capacity to remedy her deficiencies as a parent.

       In Ferguson, we held as follows:

               [W]hile long-term incarceration does not, per se, authorize
               termination of parental rights or negate the Department's obligation
               to provide services, it is a valid and proper circumstance which,
               when combined with other evidence concerning the parent/child
               relationship, can support a court's finding by clear and convincing
               evidence that the best interests of the child will be served by
               termination.

Id. at 340, 417 S.E.2d at 5. The evidence proved that Williams was incarcerated from the time

the child was three years old. She had only minimal contact with him during the period of

incarceration and failed to maintain appropriate contact when offered the opportunity to

reestablish her relationship with her child. In addition, the record contains expert testimony that

the child needed stability to ensure improved development and that direct contact with mother

would be disruptive.

       The trial judge found that the Department had fulfilled its duties under the statute. We

will not disturb this finding because the record indicates that it was not plainly wrong or without

evidence to support it. Martin v. Pittsylvania County Dep't of Soc. Servs., 3 Va. App. 15, 20,

348 S.E.2d 13, 16 (1986). Thus, the record supports the trial judge's finding that the Department

proved by clear and convincing evidence that the best interests of the child would be served by

terminating mother's parental rights pursuant to Code § 16.1-283(C)(2).

                                                   II.

       Social worker Kiva Best testified about entries made in the child's file by a prior social

worker. Williams contends that the Department "made no effort to have the Court rule that the

persons who made the entries or submitted the reports were unavailable or that it would be

inconvenient to summons those persons to Court." She also contends that "there is nothing in the



                                               -4-
trial Court record to indicate that the record entries . . . were made contemporaneous with the

event described."    She further contends "it is unclear what records were made by [the

Department's] agents . . . and which records were received from third party contractors."

       Williams failed to raise any of these specific objections in the trial court. This Court will

not consider an argument on appeal that was not presented to the trial court.              Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998). Rule 5A:18 requires that

objections to a trial court's action or ruling be made with specificity in order to preserve an issue

for appeal. Campbell v. Commonwealth, 12 Va. App. 476, 480, 405 S.E.2d 1, 2 (1991) (en

banc). A trial court must be alerted to the precise "issue" to which a party objects. Neal v.

Commonwealth, 15 Va. App. 416, 422-23, 425 S.E.2d 521, 525 (1992). Accordingly, Rule

5A:18 bars our consideration of these specific issues on appeal. Moreover, the record does not

reflect any reason to invoke the good cause or ends of justice exceptions to Rule 5A:18.

       Williams did object that Best's testimony concerned records she had not prepared. She

argued that Best was not the "custodian" of the records and did not have personal knowledge of

the contents of the records. In determining the admissibility of evidence under the business

records exception, however, the proper inquiry is as follows:

               The more recent Virginia cases have firmly endorsed the view that
               an entry made by one who lacks personal knowledge of the facts is
               admissible under the [business records] exception if the facts were
               related to the entrant by some person who (1) did have personal
               knowledge of the matters related, and (2) was himself or herself
               acting in the ordinary course of business.

Charles E. Friend, The Law of Evidence in Virginia § 18-15 (6th ed. 2003).

       Best did not need personal knowledge of the facts recorded in the business records at

issue. The trial judge, therefore, did not err by allowing Best's testimony.

       Accordingly, we summarily affirm the decision. See Rule 5A:27.

                                                                                          Affirmed.

                                                -5-